Case 20-41132-pwb   Doc 13    Filed 08/13/20 Entered 08/13/20 12:42:56   Desc
                                  Page 1 of 3

                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

    IN RE: NICHOLAS ODELL USREY,              {   CHAPTER 13
                                              {
                                              {
            DEBTOR(S)                         {   CASE NO. R20-41132-PWB
                                              {
                                              {   JUDGE BONAPFEL


                             OBJECTION TO CONFIRMATION


         COMES NOW MARY IDA TOWNSON, TRUSTEE herein, and objects to
    Confirmation of the plan for the following reasons:

         1. The Debtor(s)' payments under the proposed plan are
    not current.

         2. The Plan as proposed will extend beyond sixty (60)
    months, contrary to 11 U.S.C. Section 1322(d). (67 months).

         3.   As unsecured creditors may receive less than in a
    Chapter 7 liquidation, the plan may not conform to 11 U.S.C.
    Section 1325(a)(4).

         4. All prior bankruptcy cases of the Debtor(s), or
    pending related bankruptcy cases, may not have been disclosed;
    thereby, indicating a lack of good faith in proposing the
    instant repayment plan, possibly in violation of 11 U.S.C.
    Section 1325(a)(3).

         5. The Debtor(s)’ Chapter 13 plan and schedules are
    inaccurate and/or incomplete; the Trustee is unable to determine
    either the duration or feasibility of the proposed plan. 11
    U.S.C. Sections 1322(d) and 1325(a)(6); specifically, Schedule C
    is blank.

         6. The Chapter 13 petition and schedules fail to disclose
    a savings account with a credit union, in violation of 11 U.S.C.
    Section 521.




    Mary Ida Townson, Chapter 13 Trustee
    285 Peachtree Center Ave, NE
    Suite 1600
    Atlanta, GA 30303
    (404) 525-1110
    brandik@atlch13tt.com
Case 20-41132-pwb   Doc 13    Filed 08/13/20 Entered 08/13/20 12:42:56   Desc
                                  Page 2 of 3

         WHEREFORE, the Trustee moves the Court to inquire into the
    above objections, deny Confirmation of this Debtor's (s') Plan
    and to dismiss the case; or, in the alternative, convert the
    case to one under Chapter 7.
                               __________/s/_____________
                               Brandi L. Kirkland, Attorney
                               for Chapter 13 Trustee
                               GA Bar No. 423627




    Mary Ida Townson, Chapter 13 Trustee
    285 Peachtree Center Ave, NE
    Suite 1600
    Atlanta, GA 30303
    (404) 525-1110
    brandik@atlch13tt.com
Case 20-41132-pwb   Doc 13    Filed 08/13/20 Entered 08/13/20 12:42:56   Desc
                                  Page 3 of 3

    R20-41132-PWB
                             CERTIFICATE OF SERVICE


         This is to certify that on this day I caused a copy of the
    foregoing pleading to be served via United States First Class
    Mail, with adequate postage thereon, on the following parties at
    the address shown for each:

    DEBTOR(S):

    NICHOLAS ODELL USREY
    1386 SITTON ROAD, S
    CHATSWORTH, GA 30705-5634

    I further certify that I have on this day electronically filed
    the pleading using the Bankruptcy Court's Electronic Filing
    program, which sends a notice of this document and an
    accompanying link to this document to the following parties who
    have appeared in this case under the Bankruptcy Court's
    Electronic Case Filing program:

    SAEGER & ASSOCIATES, LLC

    This 13th day of August, 2020

                    /s/        ____
    Brandi L. Kirkland, Attorney
    for Chapter 13 Trustee
    GA Bar No. 423627




    Mary Ida Townson, Chapter 13 Trustee
    285 Peachtree Center Ave, NE
    Suite 1600
    Atlanta, GA 30303
    (404) 525-1110
    brandik@atlch13tt.com
